Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered April 19, 2006, resentencing defendant, upon his plea of guilty, of robbery in the first degree to a term of I2V2 to 25 years, to run concurrently with time remaining on a previously imposed sentence, nunc pro tunc to August 1, 1995, unanimously affirmed.
Defendant did not preserve his claim that the court improperly resentenced him (see People v Samms, 95 NY2d 52, 55-58 [2000]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court did not unlawfully alter defendant’s sentence (see CPL 430.10).
We have considered and rejected defendant’s remaining arguments, including his ineffective assistance of counsel claim. Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.